Citation Nr: 0701145	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  93-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether a February 1992 rating decision was clearly and 
unmistakably erroneous in granting entitlement to Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for the cause of the veteran's death.  In a June 
1992 rating decision the RO determined that the February 1992 
rating decision was clearly and unmistakably erroneous in 
awarding DIC pursuant to 38 U.S.C.A. § 1318.  The appellant, 
the veteran's surviving spouse, perfected appeals of those 
decisions.


REMAND

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and to assist claimants in the 
development of their claims.  VA is also required to inform 
the claimant of what evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Furthermore, VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004); 38 C.F.R. § 3.159(b) (2006).  The RO issued such a 
notice in February 2003 and February 2004, but those notices 
were sent to the wrong address.  The Board finds, therefore, 
that remand of the case is required.

DIC benefits are payable if the veteran's death was not due 
to his own willful misconduct and if he received, or was 
entitled to receive, compensation at the time of his death 
for a service-connected disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22 (1990).

In the February 1992 rating decision the RO found that the 
appellant was entitled to DIC benefits because the veteran 
was rated as totally disabled for 10 years prior to his 
death.  In the June 1992 rating decision, the RO determined 
that that finding was clearly and unmistakably erroneous, in 
that the total rating had only been in effect since August 
1982.  The RO then terminated the DIC entitlement effective 
in November 1, 1992.  The appellant has appealed the 
termination.

The appellant contends that the veteran should have been 
entitled to a total disability rating for his service-
connected psychiatric disorder for 10 years prior to his 
death.  His disability was rated as 100 percent disabling 
until May 1973, when it was reduced to 70 percent.  In August 
1982 his custodian claimed entitlement to an increased rating 
on his behalf.  In a March 1984 rating decision, the RO 
increased the rating to 100 percent, effective with the date 
of the August 1982 claim.  The RO did not, however, obtain 
the veteran's VA treatment records in order to determine 
whether the criteria for a higher rating were met prior to 
August 1982.  See 38 C.F.R. § 3.400(o).

According to the law in effect when the appellant's claim for 
DIC benefits was filed in June 1991, she is entitled to an 
independent determination as to whether the veteran was 
"entitled to receive" compensation based on a total rating 
for the 10 years immediately preceding his death.  See 
Carpenter v. West, 11 Vet. App. 140 (1998), appeal dismissed 
228 F.3d 1379 (Fed. Cir. 2000).  The RO has not yet addressed 
that issue.  The Board finds, therefore, that remand of this 
issue is required.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this issue is remanded for the following:

1.  After securing the appellant's 
correct mailing address, inform her in 
writing of the evidence needed to 
establish entitlement to service 
connection for the cause of the veteran's 
death, and entitlement to a 100 percent 
rating for the veteran for the 10 years 
prior to his death.  She should also be 
notified of information and evidence that 
VA would seek to provide and information 
and evidence that she was expected to 
provide.  The appellant should be asked 
to "provide any evidence in her 
possession that pertains to the claims."

2.  Obtain the veteran's VA treatment 
records from May 1981 to August 1982.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
adjudicate the issue of whether the 
veteran was "entitled to receive" a 
100 percent rating for the 10 years prior 
to his death in June 1991.  Additionally, 
adjudicate the service connection issue 
remaining on appeal.  If the 
determinations remain unfavorable to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The appellant and her representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


